                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LAURIE CHAVEZ,

             Plaintiff,

      v.                                       CIV. NO. 1:18-cv-01136-SMV

SOCIAL SECURITY ADMINISTRATION

             Defendant

      UNOPPOSED ORDER ON PLAINTIFF’S STIPULATED MOTION FOR AN
     EXTENSION OF TIME TO FILE MOTION TO REVERSE AND/OR REMAND



      Upon consideration of Plaintiff’s Stipulated Motion for Extension of Time to File

her Motion to Reverse and/or Remand [Doc. 20], the Court having reviewed the motion

and being otherwise fully advised, FINDS that the motion is well-taken and GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall have until July 15, 2019, to file

her Motion to Reverse and/or Remand; Defendant shall have an additional two weeks

to file a Response that would be due on August 14, 2019, and Plaintiff shall have an

additional two weeks to file a reply which would be due by September 13, 2019.



                                 BY THE COURT:


                                 ______________________________
                                 Hon. Stephan M. Vidmar, United Stated District Court
SUBMITTED AND APPROVED BY:

/s/ Ben E. Decker____________________
Benjamin E. Decker
Attorney for the Plaintiff

Approved via Email 7/3/19____ _________
Melissa Schuenemann
Special Assistant United States Attorney
